 



Exhibit 10.2
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of the 6th day
of June, 2006 (the “Effective Date”), by and between CapitalSource Inc., a
Delaware corporation (the “Employer” or the “Company”), and Jason M. Fish, an
individual (the “Executive”).
     WHEREAS, the Executive is currently employed as the Vice Chairman of the
Company’s Board of Directors (the “Board”) and Chief Investment Officer of the
Company; and
     WHEREAS, the Employer and the Executive desire to enter into this Agreement
to set out the terms and conditions for the continued employment relationship of
the Executive with the Employer.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:
     1. Employment Agreement. On the terms and conditions set forth in this
Agreement, the Employer agrees to continue to employ the Executive and the
Executive agrees to continue to be employed by the Employer for the Employment
Period set forth in Section 2 and in the positions and with the duties set forth
in Section 3. Terms used herein with initial capitalization not otherwise
defined are defined in Section 25.
     2. Term. The initial term of employment under this Agreement shall be for a
one-year period commencing on the Effective Date (the “Initial Term”). The term
of employment shall be automatically extended for an additional consecutive
12-month period (the “Extended Term”) on June 6, 2007 and each subsequent
June 6, unless and until the Employer or Executive provides written notice to
the other party in accordance with Section 13 hereof not less than 60 days
before such anniversary date that such party is electing not to extend the term
of employment under this Agreement (“Non-Renewal”), in which case the term of
employment hereunder shall end as of the end of such Initial Term or Extended
Term, as the case may be, unless sooner terminated as hereinafter set forth.
Such Initial Term and all such Extended Terms are collectively referred to
herein as the “Employment Period.” Anything herein to the contrary
notwithstanding, if on the date of a Change in Control the remaining term of the
Employment Period is less than 24 months, the Employment Period shall be
automatically extended to the end of the 24-month period following such Change
in Control.
     3. Position and Duties. During the Employment Period, the Executive shall
serve as Vice Chairman of the Board, a member of the Board and Chief Investment
Officer of the Employer. In such capacities, the Executive shall report directly
and exclusively to the Board (or, if the Employer becomes a subsidiary of a
different entity, the board of directors of the Employer’s ultimate parent
company). During the Employment Period, the Executive shall have the powers and
authority customarily exercised by individuals serving as chief investment

 



--------------------------------------------------------------------------------



 



officer of a company of the size and nature of the Employer. The Executive shall
devote the Executive’s reasonable best efforts and full business time to the
performance of the Executive’s duties hereunder and the advancement of the
business and affairs of the Employer; provided that the Executive shall be
entitled to serve as a member of the board of directors of a reasonable number
of other companies, to serve on civic, charitable, educational, religious,
public interest or public service boards, and to manage the Executive’s personal
and family investments, in each case, to the extent such activities do not
materially interfere with the performance of the Executive’s duties and
responsibilities hereunder.
     4. Place of Performance. During the Employment Period, the Executive shall
be based primarily at a principal office of the Employer designated by the
Employer in San Francisco, California, except for reasonable travel on the
Employer’s business consistent with the Executive’s position.
     5. Compensation and Benefits; Options; Change in Control.
          (a) Base Salary. During the Employment Period, the Employer shall pay
to the Executive a base salary (the “Base Salary”) at the rate of no less than
$400,000 per calendar year, less applicable deductions, and prorated for any
partial year. The Base Salary shall be reviewed for increase by the Employer no
less frequently than annually and shall be increased in the discretion of the
Employer and any such adjusted Base Salary shall constitute the “Base Salary”
for purposes of this Agreement. The Base Salary shall be paid in substantially
equal installments in accordance with the Employer’s regular payroll procedures.
The Executive’s Base Salary may not be decreased during the Employment Period.
     (e) Vacation; Benefits. During the Employment Period, the Executive shall
be entitled to six weeks vacation annually. In addition, the Employer shall
provide to the Executive employee benefits and perquisites on a basis that is no
less favorable to that provided to any other senior officer of the Company.
Subject to the terms of this Agreement, all benefits are provided at the
Employer’s sole discretion. Subject to the terms of this Agreement, the Employer
shall have the right to change insurance carriers and to adopt, amend, terminate
or modify employee benefit plans and arrangements at any time and without the
consent of the Executive.
     (f) Equity Awards. Contemporaneously with the execution and delivery of
this Agreement by the parties, the Employer hereby grants the options to
purchase 700,000 shares of Stock pursuant to the Option Agreement attached
hereto as Exhibit A (the “Options”). For calendar years after 2006, the parties
will mutually agree upon an appropriate equity award, if any.
     6. Expenses. The Executive is expected and is authorized to incur
reasonable expenses in the performance of his duties hereunder. The Employer
shall reimburse the Executive for all such expenses reasonably and actually
incurred in accordance with policies which may be adopted from time to time by
the Employer promptly upon periodic presentation by the Executive of an itemized
account, including reasonable substantiation, of such expenses.

 



--------------------------------------------------------------------------------



 



     7. Confidentiality, Non-Disclosure and Non-Competition Agreement. The
Employer and the Executive acknowledge and agree that during the Executive’s
employment with the Employer, the Executive will have access to and may assist
in developing Company Confidential Information and will occupy a position of
trust and confidence with respect to the Employer’s affairs and business and the
affairs and business of the Company Affiliates. The Executive agrees that the
following obligations are necessary to preserve the confidential and proprietary
nature of Company Confidential Information and to protect the Employer and the
Company Affiliates against harmful solicitation of employees and customers,
harmful competition and other actions by the Executive that would result in
serious adverse consequences for the Employer and the Company Affiliates:
          (a) Non-Disclosure. During and after the Executive’s employment with
the Employer, the Executive will not knowingly use, disclose or transfer any
Company Confidential Information other than as authorized in writing by the
Employer or within the scope of the Executive’s duties with the Employer as
determined reasonably and in good faith by the Executive. Anything herein to the
contrary notwithstanding, the provisions of this Section 7(a) shall not apply
(i) when disclosure is required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with actual
or apparent jurisdiction to order the Executive to disclose or make accessible
any information; (ii) with respect to any other litigation, arbitration or
mediation involving this Agreement, including, but not limited to, the
enforcement of this Agreement; (iii) as to information that becomes generally
known to the public or within the relevant trade or industry other than due to
the Executive’s violation of this Section 7(a); (iv) as to information that is
or becomes available to the Executive on a non-confidential basis from a source
which is entitled to disclose it to the Executive; or (v) as to information that
the Executive possessed prior to the commencement of employment with the
Employer.
          (b) Materials. The Executive will not remove any Company Confidential
Information or any other property of the Employer or any Company Affiliate from
the Employer’s premises or make copies of such materials except for normal and
customary use in the Employer’s business as determined reasonably and in good
faith by the Executive. The Employer acknowledges that the Executive, in the
ordinary course of his duties, routinely uses and stores Company Confidential
Information at home and other locations. The Executive will return to the
Employer all Company Confidential Information and copies thereof and all other
property of the Employer or any Company Affiliate at any time upon the request
of the Employer and in any event promptly after termination of Executive’s
employment. The Executive agrees to attempt in good faith to identify and return
to the Employer any copies of any Company Confidential Information after the
Executive ceases to be employed by the Employer. Anything to the contrary
notwithstanding, nothing in this Section 7 shall prevent the Executive from
retaining a home computer, papers and other materials of a personal nature,
including diaries, calendars and Rolodexes, information relating to his
compensation or relating to reimbursement of expenses, information that he
reasonably believes may be needed for tax purposes, and copies of plans,
programs and agreements relating to his employment.
          (c) No Solicitation or Hiring of Employees. During the Non-Compete
Period, the Executive shall not solicit, entice, persuade or induce any
individual who is employed

 



--------------------------------------------------------------------------------



 



by the Employer or the Company Affiliates (or who was so employed within
180 days prior to the Executive’s action) to terminate or refrain from
continuing such employment or to become employed by or enter into contractual
relations with any other individual or entity other than the Employer or the
Company Affiliates, and the Executive shall not hire, directly or indirectly, as
an employee, consultant or otherwise, any such person. Anything to the contrary
notwithstanding, the Employer agrees that (i) the Executive’s responding to an
unsolicited request from any former employee of the Employer for advice on
employment matters; and (ii) the Executive’s responding to an unsolicited
request for an employment reference regarding any former employee of the
Employer from such former employee, or from a third party, by providing a
reference setting forth his personal views about such former employee, shall not
be deemed a violation of this Section 7(c). Notwithstanding the foregoing, this
Section 7(c) shall not preclude the Executive from soliciting for employment or
hiring any person who has been discharged by the Employer or any Company
Affiliate without cause.
          (d) Non-Competition.
               (i) During the Non-Compete Period, the Executive shall not,
directly or indirectly, (A) solicit or encourage any client or customer of the
Employer or a Company Affiliate, or any person or entity who was a client or
customer within 180 days prior to Executive’s action to terminate, reduce or
alter in a manner adverse to the Employer, any existing business arrangements
with the Employer or a Company Affiliate or to transfer existing business from
the Employer or a Company Affiliate to any other person or entity, (B) provide
services anywhere in the United States to any entity if (i) during the preceding
12 months more than 5% of the revenues of such entity and its affiliates is
derived from any business from which the Employer derived more than 5% of its
revenue during such period (a “Material Business”) or (ii) the services to be
provided by the Executive are competitive with a Material Business and
substantially similar to those previously provided by the Executive to a
Material Business; provided, however, that following a Change in Control this
Section 7(d)(i)(B)(i) shall not apply to the Executive, or (C) own an interest
in any entity described in subsection (B)(i) immediately above; provided,
however, that Executive may own, as a passive investor, securities of any such
entity that has outstanding publicly traded securities so long as his direct
holdings in any such entity shall not in the aggregate constitute more than 5%
of the voting power of such entity. For purposes of this Section 7(d), a “client
or customer” shall be limited to any actual borrower of the Employer (as set
forth in the Employer’s CAM or substantially similar successor or related
system) and any other entity in the “term sheet issued,” “term sheet executed”
or “credit committee approved” categories listed in the Employer’s DealTracker
or substantially similar successor or related system. The Executive agrees that,
before providing services, whether as an employee or consultant, to any entity
during the Non-Compete Period, he will provide a copy of this Agreement to such
entity, and such entity shall acknowledge to the Employer in writing that it has
read this Agreement. The Executive acknowledges that this covenant has a unique,
very substantial and immeasurable value to the Employer, that the Executive has
sufficient assets and skills to provide a livelihood for the Executive while
such covenant remains in force and that, as a result of the foregoing, in the
event that the Executive breaches such covenant, monetary damages would be an
insufficient remedy for the Employer and equitable enforcement of the covenant
would be proper.

 



--------------------------------------------------------------------------------



 



               (ii) If the restrictions contained in Section 7(d)(i) shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of their extending for too great a period of time or over too great a
geographical area or by reason of their being too extensive in any other
respect, Section 7(d)(i) shall be modified to be effective for the maximum
period of time for which it may be enforceable and over the maximum geographical
area as to which it may be enforceable and to the maximum extent in all other
respects as to which it may be enforceable.
          (e) Publicity. During the Employment Period, the Executive hereby
grants to the Employer the right to use, in a reasonable and appropriate manner,
the Executive’s name and likeness, without additional consideration, on, in and
in connection with technical, marketing or disclosure materials, or any
combination thereof, published by or for the Employer or any Company Affiliate.
          (f) Conflicting Obligations and Rights. The Executive agrees to inform
the Employer of any apparent conflicts between the Executive’s work for the
Employer and any obligations the Executive may have to preserve the
confidentiality of another’s proprietary information or related materials before
using the same on the Employer’s behalf. The Employer shall receive such
disclosures in confidence and consistent with the objectives of avoiding any
conflict of obligations and rights or the appearance of any conflict of
interest.
          (g) Enforcement. The Executive acknowledges that in the event of any
breach of this Section 7, the business interests of the Employer and the Company
Affiliates will be irreparably injured, the full extent of the damages to the
Employer and the Company Affiliates will be impossible to ascertain, monetary
damages will not be an adequate remedy for the Employer and the Company
Affiliates, and the Employer will be entitled to enforce this Agreement by a
temporary, preliminary and/or permanent injunction or other equitable relief,
without the necessity of posting bond or security, which the Executive expressly
waives. The Executive understands that the Employer may waive some of the
requirements expressed in this Agreement, but that such a waiver to be effective
must be made in writing and should not in any way be deemed a waiver of the
Employer’s right to enforce any other requirements or provisions of this
Agreement. The Executive agrees that each of the Executive’s obligations
specified in this Agreement is a separate and independent covenant and that the
unenforceability of any of them shall not preclude the enforcement of any other
covenants in this Agreement. The Executive further agrees that any breach of
this Agreement by the Employer prior to the Date of Termination shall not
release the Executive from compliance with his obligations under this Section 7,
so along as the Employer fully complies with Sections 9, 10, 11, and 12. The
Employer further agrees that any breach of this Agreement by the Executive that
does not result in the Executive’s being terminated for Cause, other than a
willful (as defined in the definition of “Cause”) and material breach of
Sections 7(d)(i)(B) or 7(d)(i)(C) after his employment has terminated, shall not
release the Employer from compliance with its obligations under this Agreement.
Notwithstanding the foregoing two sentences, neither party shall be precluded
from pursuing judicial remedies as a result of any such breaches.
     8. Termination of Employment.

 



--------------------------------------------------------------------------------



 



          (a) Permitted Terminations. The Executive’s employment hereunder may
be terminated during the Employment Period under the following circumstances:
               (i) Death. The Executive’s employment hereunder shall terminate
upon the Executive’s death;
               (ii) By the Employer. The Employer may terminate the Executive’s
employment:
                    (A) Disability. If the Executive shall have been
substantially unable to perform the Executive’s material duties hereunder by
reason of illness, physical or mental disability or other similar incapacity,
which inability shall continue for 180 consecutive days or 270 days in any
24-month period (a “Disability”) (provided, that until such termination, the
Executive shall continue to receive his compensation and benefits hereunder,
reduced by any benefits payable to him under any disability insurance policy or
plan applicable to him or her); or
                    (B) Cause. For Cause or without Cause;
               (iii) By the Executive. The Executive may terminate his
employment for any reason (including Good Reason) or for no reason.
          (b) Termination. Any termination of the Executive’s employment by the
Employer or the Executive (other than because of the Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 13 hereof. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon, if any, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.
Termination of the Executive’s employment shall take effect on the Date of
Termination. The Executive agrees, in the event of any dispute under Section
8(a)(ii)(A) as to whether a Disability exists, and if requested by the Employer,
to submit to a physical examination by a licensed physician selected by mutual
consent of the Employer and the Executive, the cost of such examination to be
paid by the Employer. The written medical opinion of such physician shall be
conclusive and binding upon each of the parties hereto as to whether a
Disability exists and the date when such Disability arose. This Section shall be
interpreted and applied so as to comply with the provisions of the Americans
with Disabilities Act and any applicable state or local laws.
     9. Compensation Upon Termination.
          (a) Death. If the Executive’s employment is terminated during the
Employment Period as a result of the Executive’s death, this Agreement and the
Employment Period shall terminate without further notice or any action required
by the Employer or the Executive’s legal representatives. Upon the Executive’s
death, the Employer shall pay or provide the following: (i) the Employer shall
pay to the Executive’s legal representative or estate, as applicable, the
Executive’s Base Salary due through the Executive’s Date of Termination; and
(ii)

 



--------------------------------------------------------------------------------



 



the Employer shall pay to the Executive’s legal representative or estate, as
applicable, the Accrued Benefits and the rights of the Executive’s legal
representative or estate with respect to equity or equity-related awards shall
be governed by the applicable terms of the related plan or award agreement.
     The Employer shall pay to the Executive’s estate, or as may be directed by
the legal representatives of such estate, the Executive’s Accrued Benefits due
pursuant to Section 9(a)(ii), at the time such payments are due. Except as set
forth herein, the Employer shall have no further obligation to the Executive
under this Agreement.
          (b) Disability. If the Employer terminates the Executive’s employment
during the Employment Period because of the Executive’s Disability pursuant to
Section 8(a)(ii)(A), (i) the Employer shall pay to the Executive the Executive’s
Base Salary due through the Executive’s Date of Termination, (ii) all Accrued
Benefits, if any, to which the Executive is entitled as of the Date of
Termination at the time such payments are due, and (iii) subject to the terms of
the agreements covering the Options, all outstanding equity awards held by the
Executive immediately prior to his termination shall immediately vest with
outstanding options remaining exercisable for the length of their remaining
term. Except as set forth herein, the Employer shall have no further obligations
to the Executive under this Agreement.
          (c) Termination by the Employer for Cause or by the Executive without
Good Reason. If, during the Employment Period, the Employer terminates the
Executive’s employment for Cause pursuant to Section 8(a)(ii)(B) or the
Executive terminates his employment without Good Reason, the Employer shall pay
to the Executive the Executive’s Base Salary due through the Date of Termination
and all Accrued Benefits, if any, to which the Executive is entitled as of the
Date of Termination, at the time such payments are due, and the Executive’s
rights with respect to equity or equity-related awards shall be governed by the
applicable terms of the related plan or award agreement.
          (d) Termination by the Employer without Cause or by the Executive with
Good Reason. If the Employer terminates the Executive’s employment during the
Employment Period other than for Cause or Disability pursuant to Section 8(a) or
if the Executive terminates his employment hereunder with Good Reason, (i) the
Employer shall pay the Executive (A) the Executive’s Base Salary due through the
end of the Employment Period, and (B) all Accrued Benefits, if any, to which the
Executive is entitled as of the Date of Termination, in each case at the time
such payments are due; (ii) (A) subject to the terms of the agreements covering
the Options, all deferred compensation credited on the Executive’s behalf and
all equity or equity-related awards held by, or credited to, the Executive
(including, without limitation, stock options, stock appreciation rights,
restricted stock awards, dividend equivalent rights, restricted stock units or
deferred stock awards) shall immediately vest and, if applicable, become
exercisable, (B) all stock options, stock appreciation rights or other similar
rights held by the Executive (including the Options) shall remain exercisable
for the remainder of their originally scheduled terms, and (C) all deferred
compensation or other equity or equity-related awards will, to the extent
applicable, be transferred or distributed to the Executive within 10 days of the
Executive’s Date of Termination; and (iii) the Executive and his covered
dependents shall

 



--------------------------------------------------------------------------------



 




be entitled to continued participation on the same terms and conditions as
applicable immediately prior to the Executive’s Date of Termination for
24 months in such medical, dental, hospitalization and life insurance coverages
in which the Executive and his eligible dependents were participating
immediately prior to the Date of Termination; provided that if such continued
coverage is not permitted under the terms of such benefit plans, the Employer
shall pay Executive an additional amount that, on an after-tax basis, is equal
to the cost of comparable coverage obtained by Executive.
          (e) Liquidated Damages. The parties acknowledge and agree that damages
which will result to the Executive for termination by the Employer of the
Executive’s employment without Cause or by the Executive for Good Reason shall
be extremely difficult or impossible to establish or prove, and agree that the
amounts payable to the Executive under Section 9(d) (the “Severance Payments”)
shall constitute liquidated damages for any such termination. The Executive
agrees that, except for such other payments and benefits to which the Executive
may be entitled as expressly provided by the terms of this Agreement or any
other applicable benefit plan, such liquidated damages shall be in lieu of all
other claims that the Executive may make by reason of any such termination of
his employment and that, as a condition to receiving the Severance Payments, the
Executive will execute a release of claims substantially in the form of the
release attached hereto as Exhibit B. Within two business days of the Date of
Termination, the Employer shall deliver to the Executive the appropriate form of
release of claims for the Executive to execute. The Severance Payments shall be
made within three business days of Employer’s receipt of the release of claims
if the Executive is under 40 years old on the date on which such release is
signed, or within three business days of the expiration of the revocation period
without the release being revoked if the Executive is 40 years old or older on
the date on which such release is signed. In addition, the Employer will execute
a release of claims substantially in the form of the release attached hereto as
Exhibit C and will deliver such release to the Executive along with the
Severance Payments.
          (f) No Offset. In the event of termination of his employment, the
Executive shall be under no obligation to seek other employment and there shall
be no offset against amounts due to him on account of any remuneration or
benefits provided by any subsequent employment he may obtain. The Employer’s
obligation to make any payment pursuant to, and otherwise to perform its
obligations under, this Agreement shall not be affected by any offset,
counterclaim or other right that the Employer or its affiliates may have against
him for any reason.
          (g) Section 409A. To the extent the Executive would be subject to the
additional 20% tax imposed on certain deferred compensation arrangements
pursuant to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), as a result of any provision of this Agreement, such provision shall be
deemed amended to the minimum extent necessary to avoid application of such tax
and the parties shall promptly execute any amendment reasonably necessary to
implement this Section 9(g).

 



--------------------------------------------------------------------------------



 



     10. Certain Additional Payments by the Employer.
          (a) If it shall be determined that any benefit provided to the
Executive or payment or distribution by or for the account of the Employer to or
for the benefit of the Executive, whether provided, paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code, or any interest or penalties are incurred by the
Executive with respect to such excise tax resulting from any action or inaction
by the Employer (such excise tax, together with any such interest and penalties,
collectively, the “Excise Tax”), then the Executive shall be entitled to receive
an additional payment (a “Gross-Up Payment”) in an amount such that after
payment by the Executive of the Excise Tax and all other income, employment,
excise and other taxes that are imposed on the Gross-Up Payment, the Executive
retains an amount of the Gross-Up Payment equal to the sum of (A) the Excise Tax
imposed upon the Payments and (B) the product of any deductions disallowed
because of the inclusion of the Gross-up Payment in the Executive’s adjusted
gross income and the highest applicable marginal rate of federal income taxation
for the calendar year in which the Gross-Up Payment is to be made.
          (b) Subject to the provisions of Section 10(d), all determinations
required to be made under this Section 10, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by the
Employer’s independent, certified public accounting firm or such other certified
public accounting firm as may be designated by the Executive and shall be
reasonably acceptable to the Employer (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the Employer and the Executive
within 15 business days of the receipt of notice from the Executive that there
has been a Payment, or such earlier time as is requested by the Employer. If the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting a change in the ownership or effective control (as defined
for purposes of Section 280G of the Code) of the Employer, the Executive shall
appoint another nationally recognized accounting firm which is reasonably
acceptable to the Employer to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). All
fees and expenses of the Accounting Firm shall be borne solely by the Employer.
Any Gross-Up Payment, as determined pursuant to this Section 10, shall be paid
by the Employer to the Executive within five days of the receipt of the
Accounting Firm’s determination. Any determination by the Accounting Firm shall
be binding upon the Employer and the Executive. As a result of the uncertainty
in the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that additional
Gross-Up Payments shall be required to be made to compensate the Executive for
amounts of Excise Tax later determined to be due, consistent with the
calculations required to be made hereunder (an “Underpayment”). If the Employer
exhausts its remedies pursuant to Section 10(c) and the Executive is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Employer to or for the benefit of the Executive.
          (c) I The Executive shall notify the Employer in writing of any claim
by the Internal Revenue Service that, if successful, would require the payment
by the Employer of

 



--------------------------------------------------------------------------------



 




the Gross-Up Payment. Such notification shall be given as soon as practicable
but no later than 10 business days after the Executive is informed in writing of
such claim and shall apprise the Employer of the nature of such claim and the
date on which such claim is requested to be paid. The Executive shall not pay
such claim prior to the expiration of the 30-day period following the date on
which it gives such notice to the Employer (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due). If the
Employer notifies the Executive in writing prior to the expiration of such
period that they desire to contest such claim, the Executive shall:
               (i) give the Employer any information reasonably requested by the
Employer relating to such claim;
               (ii) take such action in connection with contesting such claim as
the Employer shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Employer;
               (iii) cooperate with the Employer in good faith effectively to
contest such claim; and
               (iv) permit the Employer to participate in any proceedings
relating to such claim; provided, however, that the Employer shall bear and pay
directly all costs and expenses (including additional interest and penalties
incurred in connection with such contest) and shall indemnify and hold the
Executive harmless, on an after-tax basis, for any Excise Tax or income tax
(including interest and penalties with respect thereto) imposed as a result of
such representation and payment of costs and expenses.
     11. Indemnification. During the Employment Period and thereafter, the
Employer agrees to indemnify and hold the Executive and the Executive’s heirs
and representatives harmless, to the maximum extent permitted by law, against
any and all damages, costs, liabilities, losses and expenses (including
reasonable attorneys’ fees) as a result of any claim or proceeding (whether
civil, criminal, administrative or investigative), or any threatened claim or
proceeding (whether civil, criminal, administrative or investigative), against
the Executive that arises out of or relates to the Executive’s service as an
officer, director or employee, as the case may be, of the Employer, or the
Executive’s service in any such capacity or similar capacity with an affiliate
of the Employer or other entity at the request of the Employer, both prior to
and after the Effective Date, and to promptly advance to the Executive or the
Executive’s heirs or representatives such expenses upon written request with
appropriate documentation of such expense upon receipt of an undertaking by the
Executive or on the Executive’s behalf to repay such amount if it shall
ultimately be determined that the Executive is not entitled to be indemnified by
the Employer. During the Employment Period and thereafter, the Employer also
shall provide the Executive with coverage under its current directors’ and
officers’ liability policy to the same extent that it provides such coverage to
its other executive officers. If the Executive has any knowledge of any actual
or threatened action, suit or proceeding, whether civil, criminal,
administrative or investigative, as to which the Executive may request indemnity
under this provision, the Executive will give the Employer prompt

 



--------------------------------------------------------------------------------



 



written notice thereof; provided that the failure to give such notice shall not
affect the Executive’s right to indemnification. The Employer shall be entitled
to assume the defense of any such proceeding and the Executive will use
reasonable efforts to cooperate with such defense. To the extent that the
Executive in good faith determines that there is an actual or potential conflict
of interest between the Employer and the Executive in connection with the
defense of a proceeding, the Executive shall so notify the Employer and shall be
entitled to separate representation at the Employer’s expense by counsel
selected by the Executive (provided that the Employer may reasonably object to
the selection of counsel within ten (10) business days after notification
thereof) which counsel shall cooperate, and coordinate the defense, with the
Employer’s counsel and minimize the expense of such separate representation to
the extent consistent with the Executive’s separate defense. This Section 11
shall continue in effect after the termination of the Executive’s employment or
the termination of this Agreement.
     12. Attorney’s Fees. The Employer shall advance the Executive (and his
beneficiaries) any and all costs and expenses (including without limitation
attorneys’ fees and other charges of counsel) incurred by the Executive (or any
of his beneficiaries) in resolving any controversy, dispute or claim arising out
of or relating to this Agreement, any other agreement or arrangement between the
Executive and the Employer, the Executive’s employment with the Employer, or the
termination thereof; provided that the Executive shall reimburse the Employer
any advances on a net after-tax basis to cover expenses incurred by the
Executive for claims (a) brought by the Employer on account of the Executive’s
alleged breach of Section 7 of this Agreement, breach of the Executive’s
fiduciary duty of loyalty, or fraud or material misconduct, if it is judicially
determined that the Employer is the prevailing party, or (b) brought by the
Executive that are judicially determined to be frivolous or advanced in bad
faith. Pending the resolution of any such claim, the Executive (and his
beneficiaries) shall continue to receive all payments and benefits described in
Section 5 of this Agreement. This Section 12 shall continue in effect after the
termination of the Executive’s employment or the termination of this Agreement.
     13. Notices. All notices, demands, requests, or other communications which
may be or are required to be given or made by any party to any other party
pursuant to this Agreement shall be in writing and shall be hand delivered,
mailed by first-class registered or certified mail, return receipt requested,
postage prepaid, delivered by overnight air courier, or transmitted by facsimile
transmission addressed as follows:

  (i)   If to the Employer:         CapitalSource Finance LLC
4445 Willard Avenue, 12th Floor
Chevy Chase, Maryland 20815
Attn: Chief Legal Officer
Facsimile Number: 301-841-2380

 



--------------------------------------------------------------------------------



 



  (ii)   If to the Executive:         Jason M. Fish
Address last shown on the Employer’s Records

          Each party may designate by notice in writing a new address to which
any notice, demand, request or communication may thereafter be so given, served
or sent. Each notice, demand, request, or communication that shall be given or
made in the manner described above shall be deemed sufficiently given or made
for all purposes at such time as it is delivered to the addressee (with the
return receipt, the delivery receipt, confirmation of facsimile transmission or
the affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.
     14. Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement shall not affect the validity or enforceability of
the other provisions of this Agreement, which shall remain in full force and
effect.
     15. Effect on Other Agreements. The provisions of this Agreement shall
supersede the terms of any plan, policy, agreement, award or other arrangement
of the Employer (whether entered into before or after the Effective Date) to the
extent application of the terms of this Agreement is more favorable to the
Executive.
     16. Survival. It is the express intention and agreement of the parties
hereto that the provisions of Sections 7, 9, 10, 11, 12, 13, 15, 17, 18, 19, 21,
22 and 24 hereof and this Section 16 shall survive the termination of employment
of the Executive. In addition, all obligations of the Employer to make payments
hereunder shall survive any termination of this Agreement on the terms and
conditions set forth herein.
     17. Assignment. The rights and obligations of the parties to this Agreement
shall not be assignable or delegable, except that (i) in the event of the
Executive’s death, the personal representative or legatees or distributes of the
Executive’s estate, as the case may be, shall have the right to receive any
amount owing and unpaid to the Executive hereunder and (ii) the rights and
obligations of the Employer hereunder shall be assignable and delegable in
connection with any subsequent merger, consolidation, sale of all or
substantially all of the assets or equity interests of the Employer or similar
transaction involving the Employer or a successor corporation. The Employer
shall require any successor to the Employer to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Employer would be required to perform it if no such succession had taken place.
     18. Binding Effect. Subject to any provisions hereof restricting
assignment, this Agreement shall be binding upon the parties hereto and shall
inure to the benefit of the parties and their respective heirs, devisees,
executors, administrators, legal representatives, successors and assigns.
     19. Amendment; Waiver. This Agreement shall not be amended, altered or
modified except by an instrument in writing duly executed by the party against
whom

 



--------------------------------------------------------------------------------



 



enforcement is sought. Neither the waiver by either of the parties hereto of a
breach of or a default under any of the provisions of this Agreement, nor the
failure of either of the parties, on one or more occasions, to enforce any of
the provisions of this Agreement or to exercise any right or privilege
hereunder, shall thereafter be construed as a waiver of any subsequent breach or
default of a similar nature, or as a waiver of any such provisions, rights or
privileges hereunder.
     20. Headings. Section and subsection headings contained in this Agreement
are inserted for convenience of reference only, shall not be deemed to be a part
of this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.
     21. Governing Law. This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, shall be governed
by and construed in accordance with the laws of the State of Maryland (but not
including any choice of law rule thereof that would cause the laws of another
jurisdiction to apply).
     22. Entire Agreement. This Agreement constitutes the entire agreement
between the parties respecting the employment of the Executive and supersedes
the Employment Agreement by and between the parties dated September 7, 2000 (the
“Previous Agreement”).
     23. Counterparts. This Agreement may be executed in two counterparts, each
of which shall be an original and all of which shall be deemed to constitute one
and the same instrument.
     24. Withholding. The Employer may withhold from any benefit payment under
this Agreement all federal, state, city or other taxes as shall be required
pursuant to any law or governmental regulation or ruling; provided that any
withholding obligation arising in connection with the exercise of a stock option
or the transfer of stock or other property shall be satisfied through
withholding an appropriate number of shares of stock or appropriate amount of
such other property.
     25. Definitions.
          “Accrued Benefits” means (i) any compensation deferred by the
Executive prior to the Date of Termination and not paid by the Employer or
otherwise specifically addressed by this Agreement; (ii) any amounts or benefits
owing to the Executive or to the Executive’s beneficiaries under the then
applicable benefit plans of the Employer; (iii) any amounts owing to the
Executive for reimbursement of expenses properly incurred by the Executive prior
to the Date of Termination and which are reimbursable in accordance with
Section 6; and (iv) any other benefits or amounts due and owing to the Executive
under the terms of any plan, program or arrangement of the Employer.
          “Cause” shall be limited to the following events (i) the Executive’s
conviction of, or plea of nolo contendere to, a felony (other than in connection
with a traffic violation) under any state or federal law; (ii) the Executive’s
willful and continued failure to

 



--------------------------------------------------------------------------------



 




substantially perform his essential job functions hereunder after receipt of
written notice from the Employer that specifically identifies the manner in
which the Executive has substantially failed to perform his essential job
functions and specifying the manner in which the Executive may substantially
perform his essential job functions in the future; (iii) a material act of fraud
or willful and material misconduct with respect, in each case, to the Employer,
by the Executive; (iv) a willful and material breach of Section 4 or
Section 7(d)(i)(B) or (C); or (v) the hiring of any person who was an employee
of the Employer within 180 days prior to such hiring, other than to perform
services for the benefit of the Employer. For purposes of this provision, no act
or failure to act, on the part of the Executive, shall be considered “willful”
unless it is done, or omitted to be done, by the Executive in bad faith or
without reasonable belief that the Executive’s action or omission was in the
best interests of the Employer. Anything herein to the contrary notwithstanding,
the Executive shall not be terminated for “Cause” hereunder unless (A) written
notice stating the basis for the termination is provided to the Executive,
(B) as to clauses (ii), (iii) or (iv) of this paragraph, he is given 30 days to
cure the neglect or conduct that is the basis of such claim (it being understood
that any errors in expense reimbursement may be cured by repayment), (C) if he
fails to cure such neglect or conduct, the Executive has an opportunity to be
heard with counsel of his choosing before the full Board prior to any vote
regarding the existence of Cause and (D) there is a vote of a majority of the
members of the Board, excluding the Executive, to terminate him for Cause.
          “Change in Control” means the occurrence of one or more of the
following events: (i) any “person” (as such terms is used in Sections 3(a)(9)
and 13(d) of the Securities Exchange Act of 1934 as amended (the “Act”)) or
“group” (as such term is used in Section 14(d)(d) of the Act) is or becomes a
“beneficial owner” (as such term is used in Rule 13d-3 promulgated under the
Act) of more than 30% of the Voting Stock of the Employer; (ii) the majority of
the Board of Directors of the Employer (the “Board”) consists of individuals
other than Incumbent Directors, which term means the members of the Board on the
Effective Date; provided that any person becoming a director subsequent to such
date whose election or nomination for election was supported by two-thirds of
the directors who then comprised the Incumbent Directors shall be considered to
be an Incumbent Director; (iii) the Employer adopts any plan of liquidation
providing for the distribution of all or substantially all of its assets;
(iv) the Employer transfers all or substantially all of its assets or business
(unless the shareholders of the Employer immediately prior to such transaction
beneficially own, directly or indirectly, in substantially the same proportion
as they owned the Voting Stock of the Employer, all of the Voting Stock or other
ownership interests of the entity or entities, if any, that succeed to the
business of the Employer); or (v) any merger, reorganization, consolidation or
similar transaction unless, immediately after consummation of such transaction,
the shareholders of the Employer immediately prior to the transaction hold,
directly or indirectly, more than 50% of the Voting Stock of the Employer or the
Employer’s ultimate parent company if the Employer is a subsidiary of another
corporation (there being excluded from the number of shares held by such
shareholders, but not from the Voting Stock of the combined company, any shares
received by Affiliates of such other company in exchange for stock of such other
company). For purposes of this Change in Control definition, the “Employer”
shall include any entity that succeeds to all or substantially all of the
business of the Employer and “Voting Stock” shall mean securities of any class
or classes having general voting power under ordinary circumstances, in the
absence of contingencies, to elect the directors of a corporation.

 



--------------------------------------------------------------------------------



 



          “Company Affiliate” means any entity controlled by, in control of, or
under common control with, the Employer.
          “Company Confidential Information” means information known to the
Executive to constitute trade secrets or proprietary information belonging to
the Employer or other confidential financial information, operating budgets,
strategic plans or research methods, personnel data, projects or plans, or
non-public information regarding the terms of any existing or pending lending
transaction between Employer and an existing or pending client or customer (as
the phrase “client or customer” is defined in Section 7(d)(i) hereof), in each
case, received by the Executive in the course of his employment by the Employer
or in connection with his duties with the Employer. Notwithstanding anything to
the contrary contained herein, the general skills, knowledge and experience
gained during the Executive’s employment with the Employer, information publicly
available or generally known within the industry or trade in which the Employer
competes and information or knowledge possessed by the Executive prior to his
employment by the Employer, shall not be considered Company Confidential
Information.
          “Date of Termination” means (i) if the Executive’s employment is
terminated by the Executive’s death, the date of the Executive’s death; (ii) if
the Executive’s employment is terminated because of the Executive’s Disability
pursuant to Section 8(a)(ii)(A), 30 days after Notice of Termination, provided
that the Executive shall not have returned to the performance of the Executive’s
duties on a full-time basis during such 30-day period; (iii) if the Executive’s
employment is terminated by the Employer pursuant to Section 8(a)(ii)(B) or by
the Executive pursuant to Section 8(a)(iii), the date specified in the Notice of
Termination; or (iv) if the Executive’s employment is terminated during the
Employment Period other than pursuant to Section 8(a), the date on which Notice
of Termination is given.
          “Extended Term” shall have the meaning set forth in Section 2.
          “Good Reason” means, unless otherwise agreed to in writing by the
Executive, (i) any diminution or adverse change in the Executive’s titles or
positions; (ii) reduction in the Executive’s Base Compensation; (iii) a
requirement that the Executive report to someone other than the Board (or the
board of directors of the Employer’s ultimate parent company if it is a
subsidiary of another entity); (iv) a material diminution in the Executive’s
authority, responsibilities or duties or material interference with the
Executive’s carrying out his duties; (v) the assignment of duties inconsistent
with the Executive’s positions or status with the Employer as of the date
hereof; (vi) a relocation of the Executive’s primary place of employment to a
location more than 25 miles further from the Executive’s primary residence than
the current location of the Employer’s offices; (vii) any other material breach
of the terms of this Agreement or any other agreement that breach is not cured
within ten days after the Executive’s delivery of a written notice of such
breach to the Employer; (viii) any purported termination of the Executive’s
employment by the Employer that is not effected in accordance with the
applicable provisions of this Agreement; (ix) the failure of the Employer to
obtain the assumption in writing of its obligations under this Agreement by any
successor to all or substantially all of the assets of the Employer within
15 days after a merger, consolidation, sale or similar transaction; or (x) the
delivery of a notice of Non-Renewal by the Employer at any time up to and
including April 4,

 



--------------------------------------------------------------------------------



 




2023. In order to invoke a termination for Good Reason, the Executive must
terminate his employment, if at all, within 30 days of the occurrence of any
event of “Good Reason”.
          “Non-Compete Period” means the period commencing on the Effective Date
and ending twelve months after the earlier of the expiration of the Employment
Period or the Executive’s Date of Termination.
     IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.

            CAPITALSOURCE INC.
      By:   /s/ Steven A. Museles         Name:   Steven A. Museles       
Title:  Chief Legal Officer        EXECUTIVE
      /s/ Jason M. Fish       Jason M. Fish            

 



--------------------------------------------------------------------------------



 



Exhibit A
Option Agreement
CAPITALSOURCE INC.
THIRD AMENDED AND RESTATED EQUITY INCENTIVE PLAN
NON-QUALIFIED OPTION AGREEMENT
June 6, 2006
     CapitalSource Inc., a corporation organized under the laws of Delaware (the
“Company”), hereby grants an option to purchase its shares of common stock, par
value $0.01 per share (“Common Stock”) to Jason M. Fish (the “Optionee”). The
terms and conditions of the option are set forth below and in the Company’s
Third Amended and Restated Equity Incentive Plan (the “Plan”). Concurrently with
the execution and delivery of this option agreement, the Company and the
Optionee are entering into an employment agreement, dated as of the date hereof
(the “Employment Agreement”).

      Grant Date  
June 6, 2006 (the “Grant Date”).
   
 
Number of Shares Covered  
700,000 shares of Common Stock (the “Shares”).
   
 
Option Price per
Share  
$23.72 per share of Common Stock (the “Option Price”).
   
 
Non-qualified Option  
This option is not intended to be an incentive option under Section 422 of the
Internal Revenue Code and will be interpreted accordingly.
   
 
Vesting  
•   General. This option is exercisable only as to the vested portion of the
Shares. The option may be exercised, in whole or in part, to purchase a whole
number of vested Shares of not less than 100 Shares, unless the number of vested
Shares purchased is the total number available for purchase under the option, by
following the procedures set forth in the Plan and below in this Agreement.
   
•   Normal Vesting. Except as provided below, this option shall vest and become
exercisable in full on January 1, 2007.
   
•   Accelerated Vesting. Notwithstanding anything to the contrary contained
herein, this option shall become 100% vested and exercisable on the earliest to
occur of (i) a Change in Control (as defined in the Employment Agreement) or,
(ii) the Optionee’s termination of employment pursuant to Section 9(a), 9(b) or
9(d) of the Employment Agreement.

 



--------------------------------------------------------------------------------



 



      Term  
•   Except as set forth in the two immediately succeeding bullet points, this
option will expire in any event on June 6, 2016 (the “Expiration Date”).
   
 
   
•   The unvested portion of this option (determined after giving effect to any
provision of this agreement that provides for accelerated vesting) will expire
upon your termination of employment with the Company and its affiliates for any
reason.
   
 
   
•   The vested portion of this option will expire prior to the Expiration Date
if (and only if) the Company terminates your employment for Cause (as defined in
the Employment Agreement).
   
 
Leaves of Absence  
For purposes of this option, your Service does not terminate when you go on a
bona fide employee leave of absence that was approved by the Board of Directors
of the Company (the “Board”) in writing, if the terms of the leave provide for
continued Service crediting, or when continued Service crediting is required by
applicable law. Your Service terminates in any event when the approved leave
ends unless you immediately return to active employee work.
   
 
   
The Board determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan.
   
 
Notice of Exercise  
When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many Shares you wish to purchase (in a parcel of at least 100
Shares generally). Your notice must also specify how your Shares should be
registered (in your name only or in your and your spouse’s names as joint
tenants with right of survivorship). The notice will be effective when it is
received by the Company.
   
 
   
If someone else wants to exercise this option after your death, that person must
prove to the Company’s reasonable satisfaction that he or she is entitled to do
so.

      Form of Payment  
When you submit your notice of exercise, you must include payment of the Option
Price for the Shares you are purchasing. Payment may be made in one (or a
combination) of the following forms:
   
 
   
—   Cash, your personal check, a cashier’s check, a money order or another cash
equivalent acceptable to the Company.
   
 
   
—   Shares which have already been owned by you and which are surrendered to the
Company as long as there is no accounting charge

 



--------------------------------------------------------------------------------



 



         
resulting from such payment. The value of the Shares, determined as of the
effective date of the option exercise, will be applied to the option price.
   
 
   
—   To the extent a public market for the Shares exists as determined by the
Company, by delivery (on a form prescribed by the Company) of an irrevocable
direction to a licensed securities broker acceptable to the Company to sell
Shares and to deliver all or part of the sale proceeds to the Company in payment
of the aggregate option price and any withholding taxes.
   
 
   
Alternatively, you may exercise all or any portion of this option in a “cashless
exercise”, meaning that upon exercise of all or a portion of this option you
shall not be required to pay the applicable exercise price and the Company shall
deliver you the number of Shares that have an aggregate fair market value equal
to the aggregate spread with respect to the portion of the option that is
exercised.
   
 
Withholding Taxes  
You will not be allowed to exercise this option unless you make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the option exercise or sale of Shares acquired under this option. In the
event that the Company determines that any federal, state, local or foreign tax
or withholding payment is required relating to the exercise or sale of Shares
arising from this grant, the Company shall have the right to require such
payments from you, or withhold such amounts from other payments due to you from
the Company or any Affiliate. In lieu of paying the Company the amount of taxes
required to be withheld, you may direct the Company to withhold the number of
Shares that have an aggregate fair market value equal to the Company’s
withholding obligation.
   
 
Transfer of Option  
During your lifetime:
   
 
   
•   only you (or, in the event of your legal incapacity or incompetency, your
guardian or legal representative) may exercise the option; and
   
 
   
•   you cannot transfer or assign this option. For instance, you may not sell
this option or use it as security for a loan.
   
 
   
If you attempt to do any of these things, this option will immediately become
invalid. You may, however, dispose of this option in your will or it may be
transferred upon your death by the laws of descent and distribution. Regardless
of any marital property settlement agreement, the Company is not obligated to
honor a notice of exercise from your spouse, nor is the Company obligated to
recognize your spouse’s interest in this option in any other way.

 



--------------------------------------------------------------------------------



 



         
Notwithstanding the restrictions on transfer in this section of the Agreement,
the Board may authorize, in their sole discretion, the transfer of a vested
option (in whole or in part) to a member of your immediate family or a trust for
the benefit of your immediate family.
   
 
Retention Rights  
Unless otherwise specified in the Employment Agreement, the Company (and any
Affiliate) reserve the right to terminate your Service at any time and for any
reason.
   
 
Shareholder Rights  
You, or your estate or heirs, have no rights as a shareholder of the Company
until the Shares have been issued upon exercise of this option and either a
certificate evidencing your Shares has been issued or an appropriate entry has
been made on the Company’s books. No adjustments are made for distributions or
other rights if the applicable record date occurs before your certificate is
issued (or an appropriate book entry is made), except as described in the Plan
or in this Agreement.
   
 
Adjustments  
•   Notwithstanding any provision of the Plan to the contrary, in the event of a
split, distribution, spin off or other similar transaction involving of any
business or direct or indirect subsidiary of the Company (any such business,
“Newco”), you will be granted a new option on Newco on such terms and conditions
and this option will be equitably adjusted so that, on a combined basis
immediately after such transaction, the economic benefit to you of this option
will be preserved.
   
 
   
•   Notwithstanding any provision of the Plan to the contrary, in the event of a
merger, reorganization, consolidation, amalgamation or other transaction in
which all outstanding Shares are exchanged for, or converted into, stock of
another entity, this option shall remain outstanding and shall be equitably
converted into an option to acquire such stock on a basis so that immediately
after such transaction, the economic benefit to you of this option (measured
based on the total per Share consideration involved in such transaction) is
preserved.
   
 
   
•   In the event of a liquidation of the Company or any transaction in which all
outstanding Shares are exclusively exchanged for, or converted into, cash, this
option shall be treated similarly to other outstanding options to acquire Shares
granted by the Company to employees.
   
 
   
•   Unless otherwise consented to in writing by you, the “Adjustment” provisions
set forth in this Agreement will exclusively govern this option and shall
supersede any inconsistent provision of the Plan.

 



--------------------------------------------------------------------------------



 



      Applicable Law  
This Non-Qualified Option Agreement will be interpreted and enforced under the
laws of the State of Delaware, other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction.
   
 
The Plan and the Employment Agreement  
The text of the Plan and the Employment Agreement are incorporated in this
Non-Qualified Option Agreement by reference. Certain capitalized terms used in
this Non-Qualified Option Agreement are defined in the Plan or the Employment
Agreement, and have the meaning set forth therein.
   
 
   
This Non-Qualified Option Agreement, the Plan and the Employment Agreement
constitute the entire understanding between you and the Company regarding this
option. Any prior agreements, commitments or negotiations concerning this option
are superseded.

[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     By signing this Non-Qualified Option Agreement, you agree to all of the
terms and conditions described herein, in the Plan and the Employment Agreement,
copies of which are also attached. You acknowledge that you have carefully
reviewed the Plan, and agree that the Plan will control in the event any
provision of this Non-Qualified Option Agreement should appear to be
inconsistent.

                Optionee: /s/ Jason M. Fish       (Signature)           

            CAPITALSOURCE INC.
      By:   /s/ Steven A. Museles       Name:   Steven A. Museles    Title:  
Chief Legal Officer   

This is not a stock certificate or a negotiable instrument.

 



--------------------------------------------------------------------------------



 



Exhibit B
General Release of Claims
     Consistent with Section 9(e) of the Employment Agreement dated June 6, 2006
between me and CapitalSource Inc. (the “Employment Agreement”) and in
consideration for and contingent upon my receipt of the Severance Payments set
forth in Section 9 of the Employment Agreement, I, for myself, my attorneys,
heirs, executors, administrators, successors, and assigns, do hereby fully and
forever release and discharge CapitalSource and its affiliated entities, as well
as their predecessors, successors, assigns, and their current or former
directors, officers, partners, agents, employees, attorneys, and administrators
from all suits, causes of action, and/or claims, demands or entitlements of any
nature whatsoever, whether known, unknown, or unforeseen, which I have or may
have against any of them arising out of or in connection with my employment by
CapitalSource, the Employment Agreement, the termination of my employment with
CapitalSource, or any event, transaction, or matter occurring or existing on or
before the date of my signing of this General Release, except that I am not
releasing any claims arising under Sections 10, 11, or 12 of the Employment
Agreement, any other right to indemnification that I may otherwise have, or any
claims arising after the date of my signing this General Release. I agree not to
file or otherwise institute any claim, demand or lawsuit seeking damages or
other relief and not to otherwise assert any claims, demands or entitlements
that are lawfully released herein. I further hereby irrevocably and
unconditionally waive any and all rights to recover any relief or damages
concerning the claims, demands or entitlements that are lawfully released
herein. I represent and warrant that I have not previously filed or joined in
any such claims, demands or entitlements against CapitalSource or the other
persons released herein and that I will indemnify and hold them harmless from
all liabilities, claims, demands, costs, expenses and/or attorneys’ fees
incurred as a result of any such claims, demands or lawsuits.
     This General Release specifically includes, but is not limited to, all
claims of breach of contract, employment discrimination (including any claims
coming within the scope of Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Equal Pay Act, the Americans with Disabilities Act, the Family and Medical Leave
Act, and Article 49B of the Maryland Code, all as amended, or any other
applicable federal, state, or local law), claims under the Employee Retirement
Income Security Act, as amended, claims under the Fair Labor Standards Act, as
amended (or any other applicable federal, state or local statute relating to
payment of wages), claims concerning recruitment, hiring, termination, salary
rate, severance pay, stock options, wages or benefits due, sick leave, holiday
pay, vacation pay, life insurance, group medical insurance, any other fringe
benefits, worker’s compensation, termination, employment status, libel, slander,
defamation, intentional or negligent misrepresentation and/or infliction of
emotional distress, together with any and all tort, contract, or other claims
which might have been asserted by me or on my behalf in any suit, charge of
discrimination, or claim against CapitalSource or the persons released herein.
     I acknowledge that I have been given an opportunity of twenty-one (21) days
to consider this General Release and that I have been encouraged by
CapitalSource to discuss fully the terms of this General Release with legal
counsel of my own choosing. Moreover, for a period of seven (7) days following
my execution of this General Release, I shall have the right to revoke the

 



--------------------------------------------------------------------------------



 



waiver of claims arising under the Age Discrimination in Employment Act, a
federal statute that prohibits employers from discriminating against employees
who are age 40 or over. If I elect to revoke this General Release within this
seven-day period, I must inform CapitalSource by delivering a written notice of
revocation to CapitalSource’s Director of Human Resources, 4445 Willard Avenue,
12th Floor, Chevy Chase, Maryland 20815, no later than 11:59 p.m. on the seventh
calendar day after I sign this General Release. I understand that, if I elect to
exercise this revocation right, this General Release shall be voided in its
entirety at the election of CapitalSource and CapitalSource shall be relieved of
all obligations to make the Severance Payments described in Section 9 of the
Employment Agreement. I may, if I wish, elect to sign this General Release prior
to the expiration of the 21-day consideration period, and I agree that if I
elect to do so, my election is made freely and voluntarily and after having an
opportunity to consult counsel.

     
AGREED:
   
 
   
 
Jason M. Fish
 
 
Date

 



--------------------------------------------------------------------------------



 



Exhibit C
General Release of Claims by CapitalSource
     Consistent with Section 9(e) of the Employment Agreement dated June 6, 2006
between CapitalSource Inc. and Jason M. Fish (the “Employment Agreement”) and in
consideration for and contingent upon Executive’s execution of a general release
of claims in favor of CapitalSource in the form required by the Employment
Agreement (and provided that he does not revoke it in the event that it is
revocable), CapitalSource, for itself and its affiliated entities, as well as
their predecessors, successors, assigns, and their current or former directors,
officers, partners, agents, employees, attorneys, and administrators do hereby
fully and forever release and discharge Executive and his attorneys, heirs,
executors, administrators, successors, and assigns, from all suits, causes of
action, and/or claims, demands or entitlements of any nature whatsoever which
CapitalSource has or may have against any of them which are known to it as of
the date of its executing this General Release and arising out of or in
connection with Executive’s employment by CapitalSource, the Employment
Agreement, the termination of Executive’s employment with CapitalSource, or any
event, transaction, or matter occurring or existing on or before the date of
CapitalSource’s signing of this General Release. CapitalSource agrees not to
file or otherwise institute any claim, demand or lawsuit seeking damages or
other relief and not to otherwise assert any claims, demands or entitlements
that are lawfully released herein. CapitalSource further hereby irrevocably and
unconditionally waives any and all rights to recover any relief or damages
concerning the claims, demands or entitlements that are lawfully released
herein. CapitalSource represents and warrants that it has not previously filed
or joined in any such claims, demands or entitlements against Executive or the
other persons released herein and that it will indemnify and hold them harmless
from all liabilities, claims, demands, costs, expenses and/or attorneys’ fees
incurred as a result of any such claims, demands or lawsuits.
     This General Release specifically includes, but is not limited to, all
known claims of breach of contract, tortious conduct, or breach of fiduciary
duty, together with any and all known tort, contract, or other known claims
which might have been asserted by CapitalSource or on its behalf in any suit or
claim against Executive or the persons released herein.
     CapitalSource acknowledges and agrees that it has been given a more than
sufficient period of time to consider this General Release and that it have been
encouraged by Executive to discuss fully the terms of this General Release with
legal counsel of its own

 



--------------------------------------------------------------------------------



 



choosing. CapitalSource further acknowledges and agrees that its execution of
this General Release is made freely and voluntarily and not under duress or
coercion of any kind.

              AGREED:        
 
           
 
           
 
CapitalSource      
 
Date
 
           
By:
      ,    
 
           
 
  Name       Title

 